DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on April 6th,2022.
Claims 1 – 13 are cancelled.
Claims 14 – 35 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited claim limitation term regarding, “a predetermined direction”, “a path”, “a reducer”, “an output shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 18, applicant recited claim limitation regarding, “not in contact with link” does not provide sufficient basis in written description disclosure set forth regards applicant’s invention for claiming the invention requires a basis within applicant’s written description regards applicant’s invention.
Please see MPEP 2173.05(i). Any negative limitation or exclusionary proviso must have basis in the original disclosure...The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted dependent claims based upon the rejected claims are also rejected based upon dependency.

Regarding claim 17, applicant recited claim limitation regarding, “the force detected” does not provide sufficient antecedent basis for “the force” to set forth particularly for the force detected. Appropriate further correction is required to establish the antecedent basis. 


Regarding claim 18, applicant recited claim limitation regarding, “not in contact with link” does not provide distinctly and positively recitation regarding what exactly not contact with link referring that ought to be set forth regards applicant’s invention requiring basis in the disclosure written description for claiming distinctly and particularly. In this instant case, not in contact with link does not set forth what exactly not in contact referring to as whether directs to communication signal contact or physical structure contact that ought to be set forth particularly and distinctly.
Any negative limitation or exclusionary proviso must have basis in the original disclosure...The mere absence of a positive recitation is not basis for an exclusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 – 24, 27 – 30 and 31 - 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US Pat Pub No.2014/0060223).

	Regarding claims 14, 16 and 32, Tanaka shows a robot and driving apparatus (See at least Para 0110 for robot device 100) comprising: a link (See at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the link has the integral part with torque sensor 14 as also shown on figure 2); 
a member (See at least Para 0089 for mount part 21 as the member connecting bearing 16 and sensor 14);
a sensor that detects information about force ( See at least Para 0088 for torque sensor 14 detects torque force); a bearing that only supports the member (See at least Para 0089 for bearing 16 support mount part 16 bears thrust force and moment applied on the output shaft);
 the sensor is connected between the member and the link so that the sensor is movable together with the member and the link (See at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the link has the integral part with torque sensor 14 which also connects by the mounting part 21);
 the sensor, the member, and the link are movable together in a predetermined direction with support of the member by the bearing (See at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the link has the integral part with torque sensor 14 which also connects by the mounting part 21 rotates by the support of bearing 16 also on figure 2).


Regarding claims 15 and 29, Tanaka shows sensor includes a first structure as inner race that contacts the member (See at least figure 12c for the part with strain gauge as inner race), a second structure as outer race that contacts the link (See at least figure 12c for the part with bearing 16 as outer race since the part connecting with bearing 16), a third structure as spring that connects the first and second structure (See at least figure 12c for the torque sensor flexure element as the spring), and the first/second/third structure are integrated (See at least figure 12c for all three component are integrated for use and force information transfer).

Regarding claims 31, 32 and 33, Tanaka shows a control method of a robot and driving apparatus (See at least Para 0110 for robot 100) comprising a link (See at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the link has the integral part with torque sensor 14 as also shown on figure 2); 
a member (See at least Para 0089 for mount part 21 as the member connecting bearing 16 and sensor 14), 
a sensor that acquires information about force (See at least Para 0088 for torque sensor 14 detects torque force), 
a bearing that supports the member (See at least Para 0089 for bearing 16 support mount part bears thrust force and moment applied on the output shaft);  
the sensor is connected between the member and the link so that the sensor is movable together with the member and the link (See at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the link has the integral part with torque sensor 14 which also connects by the mounting part 21 rotates by the support of bearing 16 also on figure 2),
 the sensor, the member, and the link are movable together in a predetermined direction with support of the member by the bearing (See at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the link has the integral part with torque sensor 14 which also connects by the mounting part 21 rotates by the support of bearing 16 also on figure 2), the method comprising:
a control apparatus controlling movement of the link based on an acquisition result of the sensor (See at least Para 0113 for actuator device 10 along with controller 310, Para 0039, controls the robot axis/motor motion on Para 0114 and 0116).

	Regarding claim 17, Tanaka shows the force detected by the sensor is transferred via the member (See at least figure 12c for torque sensor flexure element as the integral part with member), the sensor (See at least figure 12c for biaxial strain gauge as the shear force sensor), and the link as a path where the force is transferred (See at least figure 12c for shaft coupling 17 mounted on the reducer 12 toward output shaft frame as link serving the path for force transfer),
a path extending through the sensor is the only path for transfer of the force to the link (See at least figure 12c for shaft coupling 17 mounted on the reducer 12 toward output shaft frame as link serving the path for force transfer).

Regarding claim 18, Tanaka shows the bearing is not in contact with the link (See at least Para 0089 for bearing 16 support mount part 16 bears thrust force and moment applied on the output shaft but not in contact with link).

	Regarding claim 19, Tanaka shows a driving source (See at least figure 2 for actuator device 10); a reducer that reduces driving of the driving source (See at least figure 2 for reducer 12), the member is connected to an output shaft of the reducer (See at least figure 12c for shaft coupling 17 connect the reducer 12 toward output shaft frame/member ).

Regarding claim 20, Tanaka shows the force detected by the sensor is transferred to the link via the output shaft, the member, and the sensor (See at least figure 2 and 12c for the sensor mounted on output shaft side and member side).

	Regarding claim 21, Tanaka shows the link includes a first link and a second link (See at least figure 8b for the first link on the right and second link on the left to be linked by actuator device 30),
the bearing includes a first support and a second support (See at least figure 12c for the part with strain gauge as inner race as first support and the part connect with the bearing 16 as the second support),
the first support is provided to be in contact with the first link (See at least figure 12c for the part with strain gauge as inner race as first support connect with link), and the second support is provided to be in contact with the member (See at least figure 12c for the part connect with the bearing 16 as the second support).

Regarding claims 22 and 23, Tanaka shows the member connects the sensor and the second support fixedly (See at least Figure 2 for mount part 21 connect with the sensor 14 and bearing 16 in fixed manner) and the sensor is provided so as to directly contact the member and the second link to connect the member and the second link (See at least Figure 2 for mount part 21 connect with the sensor 14 and bearing 16 in fixed manner).

	Regarding claim 24, Tanaka shows a robot arm that includes a plurality of joints (See at least figure 15 and robot with robot and joint), the joints being provided with the driving source and the sensor (See at least figure 15 for drive unit 330 along with encoder/sensor),
a control apparatus acquires an axial force acting on the sensor provided in a predetermined joint among the plurality of joints in a direction except a driving direction of the predetermined joint (See at least figure 17 for drive controller 310 controls each driver 333-1, 333-2 and 333-n with pluarlity axis on figure 16 for robot device 100), 
using a detection value detected by the sensor provided in the predetermined joint (See at least figure 17 for encoder provides a detected value),
a detection value detected by the sensor provided in a joint adjacent to the predetermined joint on an end side in the robot arm than the predetermined joint (See at least figure 17 for encoder provides a detected value in each join using sensor and encoder on figure 12c and 13).

	Regarding claim 27, Tanaka shows the control apparatus uses an output value of the sensor of a joint adjacent on the end side as a value of force applied to the joint adjacent on the end side when acquiring axial force (See at least figure 7 for encoder 13 provide value of force applied to the joint on the end side of joint actuator 10 for series joint also shown on figure 8B; see also figure 17 for control unit 310).

	Regarding claim 28, Tanaka shows the control apparatus uses a calculation value of force acting on the sensor of a joint adjacent on the end side as a value of force applied to the joint adjacent on the end side when acquiring axial force (See at least figure 7 for encoder 13 calculates value of force applied to the joint on the end side of joint actuator 10 for series joint also shown on figure 8B; see also figure 17 for control unit 310).

	Regarding claim 30, Tanaka shows an article manufacturing method for manufacturing an article comprising: providing the robot apparatus (See at least Para 0110 for robot device); utilizing the robot apparatus to manufacture the article (See at least Para 0110 for utilizing the robot for industrial purpose for manufacture article).

	Regarding claims 34 and 35, Tanaka et al shows a non-transitory computer-readable storage medium storing a program that causes a computer to execute the control method (See at least figure 17 for control unit 310 stores environment map  310-3 as non-transitory readable medium and with drive control 310-2 as the computer program control method).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, US Pat Pub No.2014/0060223 in view of Herr, US Pat Pub No.20140081421.

	Regarding claim 25, Herr et al shows the control apparatus acquires an error generated in the detection value of the sensor provided in the predetermined joint (See at least Para 0292 for error data on force and torque signal), using axial force and a sensitivity matrix that includes a relationship between axial force and the error generated in the detection value of the sensor provided in the predetermined joint (See at least Para 0292 for error data on force and torque signal; See at least Para 0282 for axial force to be determined using sensitivity matrix for structure element/joint axis)
 the control apparatus corrects the detection value of the sensor provided in the predetermined joint based on the error (See at least Para 0292 for controller 1762).
It would have been obvious for one of ordinary skill in the art, at the time of filing, to provide joint axis correction mechanism as taught by Herr, implementing the axis detected information of Tanaka, in order to provide a suitable axis joint calibration means utilizing the force information, as desired by Tanaka modified.    

	Regarding claim 26,Tanaka shows the control apparatus performs acquisition of axial force in sequence from the joint on the end side of the robot arm (See at least figure 10 for joint axial from the end side of the robot arm alogn with sensor implemented on each axis shown on figures 7 and 8 mounted on actuator);
	Tanaka does not further shows correction of the detected value based on the error (See at least Para 0292 for error data on force and torque signal; See at least Para 0282 for axial force to be determined using sensitivity matrix for structure element/joint axis).
It would have been obvious for one of ordinary skill in the art, at the time of filing, to provide joint axis correction mechanism as taught by Herr, implementing the axis detected information of Tanaka, in order to provide a suitable axis joint calibration means utilizing the force information, as desired by Tanaka modified.    

Response to Arguments
	In response to applicant’s remark that Ogawara does not shows applicant recited claim limitation; however, upon further review, applicant’s attention is directed to Page 6 above where applicant newly recited claim limitation is now
addressed under Tanaka in view Herr where applicant newly recited claim limitation has now been considered and recited. 
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al, US Pat Pub No. 2010/000590, sensor joint axis actuator with joint axis bearing, reducer, inner/outer ring.
Nakajima, US Pat Pub No. 2012/0065902, joint axis sensor, error deviation with feedback control, multiple axis manipulator.
Nagasaka et al, US Pat Pub No. 2011/0239788, joint axis torque sensor, reducer, inner/outer ring.
Hasegawa et al, US Pat Pub No. 2015/0209958, joint axis torque sensor, reducer, bearing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/Ian Jen/Primary Examiner, Art Unit 3664